MEMORANDUM **
Augustin Dominguez Hernandez and his wife, Irma Chavez de Santiago, and their six children, all natives and citizens of Mexico, petition pro se for review of the dismissal by the Board of Immigration Appeals (“BIA”) of their appeal of the decision by an immigration judge denying their applications for suspension of deportation. Petitioners also move this Court to stay deportation. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). Garcia v. INS, 222 F.3d 1208, 1209 n. 2 (9th Cir.2000) (per curiam). We dismiss the petition for review.
*711We lack jurisdiction to review the BIA’s conclusion that Petitioners failed to show extreme hardship. See Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 377 (9th Cir.2003).
We deny Petitioners’ motion to stay deportation.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Petitioners’ voluntary departure period will begin to run upon issuance of this Court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.